        Case 1:19-cv-00579-MCC Document 21 Filed 10/03/19 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA


DAMIAN HOOVER,                         :      Civil No. 1:19-CV-579
                                       :
                    Plaintiff,         :
                                       :
      v.                               :
                                       :      (Magistrate Judge Carlson)
ANDREW SAUL,                           :
Commissioner of Social Security,       :
                                       :
                   Defendant.          :



                                       ORDER


      This case is a Social Security appeal which is fully briefed on its merits. In

this appeal, the plaintiff argues various merits issues and also contends that this

appeal should be remanded for rehearing before a properly appointed Administrative

Law Judge, pursuant to Lucia v. S.E.C., 138 S. Ct. 2044 (2018). The Supreme

Court’s decision in Lucia held that S.E.C. Administrative Law Judges were “Officers

of the United States”, within the meaning of the Appointments Clause of the United

States Constitution, Art. II, § 2, cl. 2, and therefore should have been appointed to

their positions by either the President, a court of law, or the Department head. Since

the S.E.C. ALJ was not properly appointed, the Supreme Court held that to “cure the

constitutional error, another ALJ . . . must hold the new hearing to which [the

plaintiff] is entitled.” Lucia v. S.E.C., 138 S. Ct. 2044, 2055, 201 L. Ed. 2d 464
                                              1
          Case 1:19-cv-00579-MCC Document 21 Filed 10/03/19 Page 2 of 5




(2018). The plaintiff argues that the Social Security ALJ in this case was also not

properly appointed under the Appointments Clause; that the Court’s rationale in

Lucia should apply to this Social Security ALJ; that Bentley is also entitled to a new

hearing before a properly appointed ALJ; and seeks a remand on this basis.

      The Commissioner has filed a brief in opposition to this appeal and a motion

to stay this case (Doc. 16), which notes that this Appointments Clause issue should

not recur because its ALJs have now all been properly appointed. SSR 19-1p, 2019

WL 1324866 at *2. Moreover, the Commissioner argues that remand is not

necessary here, contending that the greater weight of authority has rejected attacks

on the validity of an SSA ALJ’s appointment where the claimant failed to make the

constitutional challenge at the administrative level.1 All parties acknowledge,


      1 See, e.g., Allen v. Berryhill, 2019 WL 1438845, at *13 (N.D. Cal. Mar. 31,
2019); Johnson v. Berryhill, 2019 WL 1430242, at *14 (D. Conn. Mar. 29, 2019);
Mercer v. Comm’r of Soc. Sec., 2019 WL 1433762, at *3 n.5 (N.D. Ala. Mar. 29,
2019); Perez v. Berryhill, 2019 WL 1405642, at *5 (S.D. Fla. Mar. 28, 2019);
Wreede v. Comm’r of Soc. Sec., 2019 WL 1324024, at *22 (N.D. Ohio Mar. 25,
2019); Lee v. Berryhill, 2019 WL 1299366, at *1 (E.D. Va. Mar. 21, 2019); Del
Valle-Roman v. Berryhill, 2019 WL 1281171, at *2 (M.D. Fla. Mar. 20, 2019); Flack
v. Comm’r of Soc. Sec., 2019 WL 1236097, at *2-4 (S.D. Ohio Mar. 18, 2019);
Hernandez v. Berryhill, 2019 WL 1207012, at *6-7 (D. Neb. Mar. 14, 2019);
Fitzgerald v. Berryhill, 2019 WL 1125666, at *2-4 (W.D. Ky. Mar. 12, 2019);
Bonilla-Bukhari v. Berryhill, 357 F.Supp.3d 341 (S.D.N.Y. Mar. 4, 2019); Stewart
v. Berryhill, 2019 WL 772334, at *8 (E.D.N.C. Feb. 20, 2019); Catherine V. v.
Berryhill, 2019 WL 568349, at *2 (D. Minn. Feb. 12, 2019); Sprouse v. Berryhill, -
-F.Supp.3d--, 2019 WL 1075601, at *4-6 (D.N.J. Feb. 6, 2019); Dierker v. Berryhill,
2019 WL 246429, at *4 (S.D. Cal. Jan. 16, 2019), report and recommendation
adopted, 2019 WL 446231 (S.D. Cal. Feb. 5, 2019); Byrd v. Berryhill, 2019 WL
95461, at *6 n.10 (E.D. Cal. Jan. 3, 2019); Velasquez o/b/o Velasquez v. Berryhill,
                                             2
        Case 1:19-cv-00579-MCC Document 21 Filed 10/03/19 Page 3 of 5




however, that there is a division of opinion on this legal issue in this district. On

March 4, 2019, two opinions were issued by this court addressing and accepting a

Lucia challenge like the one raised here: Bizarre v. Berryhill, 364 F.Supp.3d 418

(M.D. Pa. 2019), and Cirko v. Berryhill, No. 17-CV-680, 2019 WL 1014195 (M.D.

Pa. Mar. 4, 2019). In both Bizarre and Cirko, the Court held that an appointments

clause claim could be timely raised for the first time in the District Court. Bizarre,

364 F.Supp.3d at 420; Cirko, 2019 WL 1014195 at *1. As noted in Bizarre, the

Court’s holding “breaks from the emerging consensus of federal district courts,” that

an appointments clause claim must be raised during the administrative proceedings.

Bizarre, 364 F.Supp.3d at 420; see e.g., Muhammad v. Berryhill, ___ F.Supp.3d ___,

2019 WL 2248694 at *2 (E.D. Pa. May 23, 2019) (collecting cases).



2018 WL 6920457, at *3 (E.D. La. Dec. 17, 2018), report and recommendation
adopted, 2019 WL 77248 (E.D. La. Jan. 2, 2019); Cox v. Berryhill, 2018 WL
7585561, at *2 (E.D. Pa. Dec. 18, 2018); Bowman v. Berryhill, 2018 WL 7568360,
at *12 (S.D. Iowa Dec. 13, 2018); Abbington v. Berryhill, 2018 WL 6571208, at *9
(S.D. Ala. Dec. 13, 2018); Nickum v. Berryhill, 2018 WL 6436091, at *5-6 (D. Kan.
Dec. 7, 2018); Faulkner v. Comm’r of Soc. Sec., 2018 WL 6059403, at *2-3 (W.D.
Tenn. Nov. 19, 2018); Pugh v. Comm’r of Soc. Sec., 2018 WL 7572831, at *1 (W.D.
Mich. Nov. 8, 2018); Page v. Comm’r of Soc. Sec., 344 F.Supp.3d 902, 904 (E.D.
Mich. Oct. 31, 2018); Blackburn v. Berryhill, --F.Supp.3d--, 2018 WL 7823455, at
*2 (E.D. Ky. Oct. 18, 2018); Garrison v. Berryhill, 2018 WL 4924554, at *2
(W.D.N.C. Oct. 10, 2018); Deidre T. v. Comm’r of Soc. Sec. Admin., 2018 WL
7823090, at *20 (N.D. Ga. Sept. 28, 2018); Williams v. Berryhill, 2018 WL 4677785,
at *2-3 (S.D. Miss. Sept. 28, 2018); Davidson v. Comm’r of Soc. Sec., 2018 WL
4680327, at *2 (M.D. Tenn. Sept. 28, 2018); Stearns v. Berryhill, 2018 WL 4380984,
at *5-6 (N.D. Iowa Sept. 14, 2018); Hugues v. Berryhill, 2018 WL 3239835, at *2
n.2 (C.D. Cal. July 2, 2018)

                                             3
        Case 1:19-cv-00579-MCC Document 21 Filed 10/03/19 Page 4 of 5




      It its motion to stay the Commissioner notes that the decisions in both Bizarre

and Cirko have been appealed to the United States Court of Appeals for the Third

Circuit. Bizarre v. Comm’r of Soc. Sec., No. 19-1773 (3d Cir.); Cirko v. Comm’r of

Soc. Sec., No. 19-1772 (3d Cir.). These pending appeals raise one of the same issue

presented in this case, i.e., whether Plaintiff forfeited the appointments clause

challenge by failing to raise the issue during administrative proceedings. Resolution

of this issue by the court of appeals should, in turn, avoid protracted piecemeal

litigation of this question in countless other Social Security appeals, including the

instant case, litigation which would essentially entail nothing more than a predictive

exercise regarding the likely outcome of these two pending appeals. Further, issuing

a stay pending resolution of this appeals is well within the court’s discretion since:

“The power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket ....“ Landis v. N. Am. Co., 299 U.S.

248, 254, 57 S.Ct. 163, 81 L.Ed. 153 (1936); Mendez v. Puerto Rican Int'l Cos., 553

F.3d 709, 712 (3d Cir.2009) (quoting Moses H. Cone Mem'l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 20 n. 23, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983)) (“[The]

decision [to stay litigation] is one left to the district court ... as a matter of its

discretion to control its docket.”); Nicholas v. Wyndham Int'l, Inc., 149 Fed. Appx.

79, 81 (3d Cir.2005) (“In general, the power to temporarily stay proceedings lies

within the informed, sound discretion of the district courts.”).

                                              4
       Case 1:19-cv-00579-MCC Document 21 Filed 10/03/19 Page 5 of 5




      In this case, we believe that a stay of proceedings in this case is appropriate

pending resolution of this issue by the Court of Appeals. Therefore, IT IS HEREBY

ORDERED that the defendant’s motion to stay (Doc. 16) is CONDITIONALLY

GRANTED, as discussed below, and:


      (1)   This matter will be STAYED pending the Third Circuit’s ruling in
            Bizarre and Cirko.

      (2)   The parties shall notify the Court when Bizarre and Cirko have been
            decided.

      (3)   Because this case is fully briefed on its merits, this stay order is entered
            conditionally and without prejudice to the Court continuing its merits
            assessment of the remaining issues on appeal. If that merits assessments
            reveals grounds for the Court to act, which do not require resolution of
            the Appointments Clause questions, we reserve the rights to enter a
            Report and Recommendation in this case, as we have done in the past
            in other Social Security Appeals. See e.g. Slotcavage v. Berryhill, No.
            3:18-CV-1214, 2019 WL 2521634 *10, n. 4 (M.D.Pa. June 3, 2019)
            (Carlson, M.J.) (remanding claim for further proceedings even though
            Plaintiff had made an Appointments Clause challenge, finding
            “because we have found a basis for remand on other grounds relating
            to the ALJ’s evaluation of the medical evidence, we need not address
            the merits of this argument”) R&R adopted by 2019 WL 2521223 (June
            18, 2019); Ray v. Berryhill, No. 1:18-CV-00567, 2018 WL 7821004
            *7, n. 2 (M.D.Pa. Dec. 21, 2018) (Carlson, M.J.) (same) R&R adopted
            by 2019 1299269 (March 21, 2019).

      This order is entered without prejudice to any party seeking to lift this stay

upon a showing of good cause.

      So ordered this 3d day of October 2019.

                                                     /s/ Martin C. Carlson
                                                     Martin C. Carlson
                                                     United States Magistrate Judge
                                             5
